Case 3:21-cv-00693-MMH-JRK Document 7 Filed 07/20/21 Page 1 of 6 PageID 140




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION



   3333 CANAL STREET, LLC,

               Plaintiff,

   vs.                                          Case No. 3:21-cv-693-MMH-JRK

   ROOFING SUPPLY GROUP - TAMPA,
   LLC, and BEACON SALES
   ACQUISITION, INC.,

               Defendants.

   _________________________________________/

                                        ORDER

         THIS CAUSE is before the Court sua sponte. Federal courts are courts

   of limited jurisdiction and therefore have an obligation to inquire into their

   subject matter jurisdiction. See Kirkland v. Midland Mortgage Co., 243 F.3d

   1277, 1279-1280 (11th Cir. 2001); see also Burns v. Windsor Ins. Co., 31 F.3d

   1092, 1095 (11th Cir. 1994). This obligation exists regardless of whether the

   parties have challenged the existence of subject matter jurisdiction. See Univ.

   of S. Ala. v. Am. Tobacco Co., 168 F.3d 405, 410 (11th Cir. 1999) (“[I]t is well

   settled that a federal court is obligated to inquire into subject matter jurisdiction

   sua sponte whenever it may be lacking”). “In a given case, a federal district


                                            1
Case 3:21-cv-00693-MMH-JRK Document 7 Filed 07/20/21 Page 2 of 6 PageID 141




   court must have at least one of three types of subject matter jurisdiction: (1)

   jurisdiction under a specific statutory grant; (2) federal question jurisdiction

   pursuant to 28 U.S.C. § 1331; or (3) diversity jurisdiction pursuant to 28 U.S.C.

   § 1332(a).” Baltin v. Alaron Trading, Corp., 128 F.3d 1466, 1469 (11th Cir.

   1997).

          On July 15, 2021, Defendant Beacon Sales Acquisition, Inc. (Beacon) filed

   a notice of removal, seeking to remove this case from the Circuit Court, Fourth

   Judicial Circuit, in and for Duval County, Florida. See generally Notice of

   Removal (Doc. 1; Notice). In the Notice, Beacon asserts that the Court has

   subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1332 because

   “[t]he Complaint seeks a declaration regarding a lease in an amount exceeding

   $75,000 in value, exclusive of interest and costs, and asserts a claim between

   citizens of different states.” See Notice ¶ 11. According to the Notice, “Beacon

   is a Delaware Corporation with its principal place of business in Fairfax County,

   Virginia” and “RSG is a citizen of Delaware and Texas.” Id. ¶¶ 3-4. In addition,

   Beacon alleges “[u]pon information and belief, Plaintiff’s member or members

   are citizens of Florida.” Id. ¶ 2. Upon review of these allegations, the Court is

   unable to determine whether it has diversity jurisdiction over this action

   because Beacon has inadequately pled the citizenship of Plaintiff.1


   1The failure to adequately allege diversity jurisdiction in this case is certainly not unique. See
   Wilkins v. Stapleton, No. 6:17-cv-1342-Orl-37GJK, 2017 WL 11219132, at *1 (M.D. Fla. Aug.
   1, 2017) (“Diversity jurisdiction appears to create the biggest pleading challenge for the Bar.”).

                                                   2
Case 3:21-cv-00693-MMH-JRK Document 7 Filed 07/20/21 Page 3 of 6 PageID 142




          For a court to have diversity jurisdiction pursuant to 28 U.S.C. § 1332(a),

   “all plaintiffs must be diverse from all defendants.” Univ. of S. Ala., 168 F.3d at

   412. The Eleventh Circuit has recognized that, for purposes of establishing

   diversity jurisdiction, “a limited liability company is a citizen of any state of

   which a member of the company is a citizen.” Rolling Greens MHP, L.P. v.

   Comcast SCH Holdings L.L.C., 374 F.3d 1020, 1022 (11th Cir. 2004) (per

   curiam).    Thus, to properly determine the citizenship of a limited liability

   company, the Court must consider the citizenship of each of its members. See

   id.    Beacon alleges that Plaintiff’s “member or members” are Florida citizens

   but discloses neither the identities nor the nature of any of Plaintiff’s members.

   Without knowledge of the identity and citizenship of Plaintiff’s members, the

   Court is unable to determine whether complete diversity exists between

   Plaintiff and Defendants.          See Underwriters at Lloyd’s London v. Osting-

   Schwinn, 613 F.3d 1079, 1092 (11th Cir. 2010) (remanding case in which party



   But, as aptly stated in Wilkins, the all-to-common “failure to demonstrate even a passing
   familiarity with the jurisdictional requirements of the federal courts results in a waste of
   judicial resources that cannot continue.” Id. Indeed,

          [t]he U.S. District Court for the Middle District of Florida is one of the busiest
          district courts in the country and its limited resources are precious. Time spent
          screening cases for jurisdictional defects, issuing orders directing repair of
          deficiencies, then rescreening the amended filings and responses to show cause
          orders is time that could and should be devoted to the substantive work of the
          Court.

   Id. at *1 n.4. As such, before filing any future pleadings in federal court, counsel is strongly
   encouraged to review the applicable authority on federal subject matter jurisdiction. See id.
   at *1-2 (bulleting several “hints” on how to allege federal diversity jurisdiction properly).

                                                  3
Case 3:21-cv-00693-MMH-JRK Document 7 Filed 07/20/21 Page 4 of 6 PageID 143




   invoking the court’s diversity jurisdiction did not disclose the identity and

   citizenship of each member of an unincorporated entity); see also D.B. Zwirn

   Special Opportunities Fund, L.P. v. Mehrotra, 661 F.3d 124 (1st Cir. 2011)

   (requiring plaintiff LLC to identify its members and their respective

   citizenship); Meyerson v. Showboat Marina Casino Partnership, 312 F.3d 318

   (7th Cir. 2002) (instructing district court to remand action to state court where

   defendant partnership’s jurisdictional allegations repeatedly failed to “tell us

   the identity and citizenship of the partners in the two entities that own

   [defendant partnership]”). Indeed, without such information, the Court cannot

   trace Plaintiff’s members’ citizenship “through however many layers of partners

   or members there may be.” See Meyerson v. Harrah’s E. Chi. Casino, 299 F.3d

   616, 617 (7th Cir. 2002); see also D.B. Zwirn Special Opportunities Fund,L.P.,

   661 F.3d at 126-27 (“If even one of Zwirn’s members is another unincorporated

   entity, the citizenship of each of that member’s members (or partners, as the

   case may be) must then be considered.”); Zambelli Fireworks Mfg Co., Inc. v.

   Wood, 592 F.3d 412, 420 (3d Cir. 2010). Accordingly, the Court finds Beacon’s

   allegations as to the citizenship of Plaintiff to be insufficient to allow the Court

   to satisfy its obligation to assure complete diversity exists before exercising

   jurisdiction over this action. Moreover, to the extent Beacon attempts to allege

   this information, Beacon does so only “[u]pon information and belief.” See

   Notice ¶ 2. Allegations premised only on “information and belief,” are plainly

                                            4
Case 3:21-cv-00693-MMH-JRK Document 7 Filed 07/20/21 Page 5 of 6 PageID 144




   insufficient to establish the citizenship of Plaintiff as necessary to invoke this

   Court’s subject matter jurisdiction. See, e.g., Payne v. Ivy, No. 6:18-cv-3-Orl-

   18KRS, 2018 WL 1155987, at *1 (M.D. Fla. Jan. 22, 2018) (“Allegations made

   ‘upon information and belief’ are not sufficient to support jurisdictional

   allegations, however.”); Matos-Cruz v. JetBlue Airways Corp., No. 6:17-cv-380-

   Orl-37TBS, 2017 WL 3268956, at *2 (M.D. Fla. Aug. 1, 2017) (“Courts have held

   that allegations concerning a party’s citizenship based only ‘on information and

   belief’ are insufficient.”); Principle Solutions LLC v. Feed.ing BV, No. 13-C-223,

   2013 WL 2458630, at *2 (E.D. Wis. June 5, 2013).

          In light of the foregoing and “in the hope of preventing the needless

   expenditure of litigant and judicial resources that occurs when a case proceeds

   to trial in the absence of subject matter jurisdiction[,]” see Zambelli Fireworks,

   592 F.3d at 419, the Court will afford Beacon an opportunity to provide the

   Court with sufficient information to establish the citizenship of the parties and

   this Court’s diversity jurisdiction over the instant action.2 Accordingly, it is


   2 Indeed, carefully ascertaining the citizenship of the parties and whether the Court has
   subject matter jurisdiction over this action is more than just an academic exercise, as is evident
   from two Eleventh Circuit cases decided in 2017. See Thermoset Corp. v. Bldg. Materials Corp
   of Am., 849 F.3d 1313, 1316-1317 (11th Cir. Mar. 2, 2017) (vacating summary judgment order
   after three years of litigation where court determined on appeal that the pleadings below had
   not sufficiently alleged the citizenship of a defendant limited liability company, and upon
   further inquiry, found that the defendant limited liability company had a non-diverse
   member); see also Purchasing Power, LLC v. Bluestem Brands, Inc., 851 F.3d 1218, 1222, 1228
   (11th Cir. Mar. 20, 2017) (discussing whether sanctions were warranted in a case where
   summary judgment was reversed on appeal after the appellate court discovered that the
   pleadings did not sufficiently allege the citizenship of the plaintiff LLC, leading to the
   realization that there was no diversity jurisdiction) (“While the requirements of diversity

                                                   5
Case 3:21-cv-00693-MMH-JRK Document 7 Filed 07/20/21 Page 6 of 6 PageID 145




          ORDERED:

          Defendant Beacon Sales Acquisition, Inc. shall have up to and including

   August 20, 2021, to provide the Court with sufficient information so that it can

   determine whether it has diversity jurisdiction over this action.

          DONE AND ORDERED at Jacksonville, Florida on July 20, 2021.




   lc28
   Copies to:

   Counsel of Record




   jurisdiction in this scenario are complicated, they are the law. No party in this case acted with
   bad intentions, but the result was a colossal waste of time and effort. We trust that the damage
   done to the parties' credibility, finances, and time is enough of a sanction to curb their conduct
   and to serve as a warning to future diversity jurisdiction litigants. In the end, when the parties
   do not do their part, the burden falls on the courts to make sure parties satisfy the
   requirements of diversity jurisdiction. We must be vigilant in forcing parties to meet the
   unfortunate demands of diversity jurisdiction in the 21st century.”).

                                                   6
